[Cite as State ex rel. Chasteen v. Ohio Dept. of Rehab. & Corr., 2014-Ohio-1848.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



State ex rel. Adam Chasteen,                            :

                 Relator-Appellant,                     :
                                                                           No. 13AP-779
v.                                                      :            (C.P.C. No. 12CVH10-13004)

Ohio Department of Rehabilitation                       :       (ACCELERATED CALENDAR)
and Correction,
                                                        :
                 Respondent-Appellee.
                                                        :



                                          D E C I S I O N

                                        Rendered on May 1, 2014


                 Adam Chasteen, pro se.

                 Michael DeWine, Attorney General, and Peter L. Jamison, for
                 appellee.

                   APPEAL from the Franklin County Court of Common Pleas

SADLER, P.J.
        {¶ 1} Relator-appellant, Adam Chasteen, appeals from the judgment of the
Franklin County Court of Common Pleas granting summary judgment in favor of
respondent-appellee, Ohio Department of Rehabilitation and Correction. For the reasons
that follow, we affirm the judgment of the trial court.
I. BACKGROUND
        {¶ 2} According to appellant's complaint for mandamus relief, appellant was
incarcerated at the Madison Correctional Institution ("MaCI") at all times relevant to this
action. The complaint, filed pursuant to R.C. 149.43, alleges appellee refused to fulfill
appellant's request for public records. Specifically, appellant's complaint alleges that
No. 13AP-779                                                                                         2


appellant made several public records requests through MaCI's kite system seeking MaCI
policy 3A-16 that pertains to Inmate Bed Moves.1 According to the complaint, appellant
requested MaCI policy 3A-16 through the kite system on August 10, 21, 23, and 29, 2012.
In addition, the complaint alleges that on August 27, 2012, appellant sent a letter via
certified mail requesting the following:
                 a) A complete and full copy of each and all policies and
                 documents associated with the "Madison Correctional
                 Institution Policy List (2012)"

                 b) ODRC Standards of Employee Conduct (most recent
                 version)

                 c) A copy of a contract made between the ODRC and the
                 LexisNexis Company for a service called "LexisNexis Custom
                 Solution/Rehabilitation and Corrections" which facilitates
                 access to LexisNexis published materials for ODRC prison law
                 libraries; as well as copies of any notes, correspondence
                 (electronic or otherwise), memoranda, or any other record
                 that pertains to the negotiation, terms, and conditions of the
                 above-mentioned contract.

                 d) A copy of a contract made between the ODRC and the Dell,
                 Inc. Company for use of Dell Computers in ODRC facilities; as
                 well as copies of any notes, correspondence (electronic or
                 otherwise), memoranda, or any other record that pertains to
                 the negotiation, terms, and conditions of the above-
                 mentioned contract.

    (December 23, 2012 Amended Petition for Writ of Mandamus, 2.) Alleging none of his
    requests were fulfilled, appellant seeks a writ of mandamus ordering appellee to prepare
    and produce the records requested by appellant and to do so without cost. Appellant also
    seeks statutory damages, court costs, and reasonable attorney fees.
          {¶ 3} Appellee filed a motion for summary judgment arguing that it fully
complied with appellant's public records request and that statutory damages were not
appropriate.      Appellee asserted its employees answered appellant's requests made
pursuant to the kite system. Additionally, appellee asserted it responded to appellant's


1The kite system is used within the institution to facilitate communications between inmates and prison
personnel.
No. 13AP-779                                                                             3


August 27 public records request with a written response dated October 5, 2012. Appellee
supported its motion for summary judgment with copies of its responses to appellant's
inquiries, as well as supporting affidavits. Appellee filed a memorandum contra, but did
not submit any evidence in accordance with Civ.R. 56. After the matter was fully briefed
by the parties, the trial court rendered a decision granting appellee's motion for summary
judgment.
      {¶ 4} In granting summary judgment to appellee, the trial court concluded
appellee presented evidence that it made MaCI policy 3A-16 available for inspection and
copying in the prison library. With respect to appellant's August 27 public records request
and appellee's response thereto, the trial court concluded the evidence submitted by
appellee demonstrated compliance with Ohio's public records law. In conclusion, the trial
court granted appellee's motion for summary judgment.
II. ASSIGNMENTS OF ERROR
      {¶ 5} This appeal followed, and appellant brings three assignments of error for
our review:
               I. The trial court * * * erred by finding that ODRC complied
               with relator's public records request and failed to comply with
               Civ.R. 56.

               II. The trial court erred by granting summary judgment to
               relator ODRC.

               III. The trial court erred by finding appellant's public records
               requests to be overbroad in scope.

III. DISCUSSION
      A. Standard of Review
      {¶ 6} We review a summary judgment motion de novo.                Koos v. Cent. Ohio
Cellular, Inc., 94 Ohio App.3d 579, 588 (8th Dist.1994), citing Brown v. Scioto Cty. Bd. of
Commrs., 87 Ohio App.3d 704, 711 (4th Dist.1993). When an appellate court reviews a
trial court's disposition of a summary judgment motion, it applies the same standard as
the trial court and conducts an independent review, without deference to the trial court's
determination. Maust v. Bank One Columbus, N.A., 83 Ohio App.3d 103, 107 (10th
Dist.1992); Brown at 711. We must affirm the trial court's judgment if any grounds the
No. 13AP-779                                                                                4


movant raised in the trial court support it. Coventry Twp. v. Ecker, 101 Ohio App.3d 38,
41-42 (9th Dist.1995).
       {¶ 7} Pursuant to Civ.R. 56(C), summary judgment "shall be rendered forthwith if
the pleadings, depositions, answers to interrogatories, written admissions, affidavits,
transcripts of evidence, and written stipulations of fact, if any, timely filed in the action,
show that there is no genuine issue as to any material fact and that the moving party is
entitled to judgment as a matter of law." Accordingly, summary judgment is appropriate
only under the following circumstances: (1) no genuine issue of material fact remains to
be litigated, (2) the moving party is entitled to judgment as a matter of law, and
(3) viewing the evidence most strongly in favor of the nonmoving party, reasonable minds
can come to but one conclusion, that conclusion being adverse to the nonmoving party.
Harless v. Willis Day Warehousing Co., 54 Ohio St.2d 64, 66 (1978).
       {¶ 8} "[T]he moving party bears the initial responsibility of informing the trial
court of the basis for the motion, and identifying those portions of the record before the
trial court which demonstrate the absence of a genuine issue of fact on a material element
of the nonmoving party's claim." Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996). " 'The
requirement that a party seeking summary judgment disclose the basis for the motion and
support the motion with evidence is well founded in Ohio law.' " Vahila v. Hall, 77 Ohio
St.3d 421, 429 (1997), quoting Mitseff v. Wheeler, 38 Ohio St.3d 112, 115 (1988). Thus,
the moving party may not fulfill its initial burden simply by making a conclusory assertion
that the nonmoving party has no evidence to prove its case. Dresher at 293.
       {¶ 9} Rather, the moving party must support its motion by pointing to some
evidence of the type set forth in Civ.R. 56(C), which affirmatively demonstrates that the
nonmoving party has no evidence to support the nonmoving party's claims. Id. If the
moving party has satisfied its initial burden under Civ.R. 56(C), then "the nonmoving
party * * * has a reciprocal burden outlined in Civ.R. 56(E) to set forth specific facts
showing that there is a genuine issue for trial and, if the nonmovant does not so respond,
summary judgment, if appropriate, shall be entered against the nonmoving party." Id.
No. 13AP-779                                                                             5


       B. First Assignment of Error
       {¶ 10} In his first assignment of error, appellant argues the trial court erred in
concluding that it was reasonable for appellee to send its October 2009 response to the
address appellant provided in his public records request. This argument pertains to
appellant's August 27 public records request seeking the four items previously outlined in
this decision.
       {¶ 11} The purpose of the Ohio Public Records Act "is to expose government
activity to public scrutiny, which is absolutely essential to the proper working of a
democracy." State ex rel. Gannett Satellite Info. Network, Inc. v. Petro, 80 Ohio St.3d
261, 264 (1997), citing State ex rel. WHIO-TV-7 v. Lowe, 77 Ohio St.3d 350, 355 (1997).
Scrutiny of public records allows citizens to evaluate the rationale behind government
decisions so government officials can be held accountable. White v. Clinton Cty. Bd. of
Commrs., 76 Ohio St.3d 416, 420 (1996). R.C. 149.43 must also be construed liberally in
favor of broad access and any doubt must be resolved in favor of disclosure of public
records. State ex rel. Cincinnati Enquirer v. Hamilton Cty., 75 Ohio St.3d 374 (1996).
       {¶ 12} R.C. 149.43 pertains to availability of public records and provides, in
pertinent part:
                 (B)(1) Upon request and subject to division (B)(8) of this
                 section, all public records responsive to the request shall be
                 promptly prepared and made available for inspection to any
                 person at all reasonable times during regular business hours.
                 Subject to division (B)(8) of this section, upon request, a
                 public office or person responsible for public records shall
                 make copies of the requested public record available at cost
                 and within a reasonable period of time. If a public record
                 contains information that is exempt from the duty to permit
                 public inspection or to copy the public record, the public office
                 or the person responsible for the public record shall make
                 available all of the information within the public record that is
                 not exempt. When making that public record available for
                 public inspection or copying that public record, the public
                 office or the person responsible for the public record shall
                 notify the requester of any redaction or make the redaction
                 plainly visible. A redaction shall be deemed a denial of a
                 request to inspect or copy the redacted information, except if
                 federal or state law authorizes or requires a public office to
                 make the redaction.
No. 13AP-779                                                                      6


               (2) * * * If a requester makes an ambiguous or overly broad
               request or has difficulty in making a request for copies or
               inspection of public records under this section such that the
               public office or the person responsible for the requested
               public record cannot reasonably identify what public records
               are being requested, the public office or the person
               responsible for the requested public record may deny the
               request but shall provide the requester with an opportunity to
               revise the request by informing the requester of the manner in
               which records are maintained by the public office and
               accessed in the ordinary course of the public office's or
               person's duties.

               (3) If a request is ultimately denied, in part or in whole, the
               public office or the person responsible for the requested
               public record shall provide the requester with an explanation,
               including legal authority, setting forth why the request was
               denied. If the initial request was provided in writing, the
               explanation also shall be provided to the requester in writing.

               ***

               (C)(1) If a person allegedly is aggrieved by the failure of a
               public office or the person responsible for public records to
               promptly prepare a public record and to make it available to
               the person for inspection in accordance with division (B) of
               this section or by any other failure of a public office or the
               person responsible for public records to comply with an
               obligation in accordance with division (B) of this section, the
               person allegedly aggrieved may commence a mandamus
               action to obtain a judgment that orders the public office or the
               person responsible for the public record to comply with
               division (B) of this section, that awards court costs and
               reasonable attorney's fees to the person that instituted the
               mandamus action, and, if applicable, that includes an order
               fixing statutory damages under division (C)(1) of this section.

               If a requestor transmits a written request by hand delivery or
               certified mail to inspect or receive copies of any public record
               in a manner that fairly describes the public record or class of
               public records to the public office or person responsible for
               the requested public records, except as otherwise provided in
               this section, the requestor shall be entitled to recover the
               amount of statutory damages set forth in this division if a
               court determines that the public office or the person
No. 13AP-779                                                                              7


               responsible for public records failed to comply with an
               obligation in accordance with division (B) of this section.

       {¶ 13} Together with its motion for summary judgment, appellee submitted an
affidavit of T. Austin Stout, appellee's assistant chief counsel.     According to Stout's
affidavit, appellant's August 27 public records request was received on or about August 31.
Stout averred he responded to appellant by letter dated October 5 and addressed the letter
to appellant at MaCI, the address appellant included in his August 27 public records
request. A copy of Stout's letter was attached to his affidavit.
       {¶ 14} With respect to appellant's first requested item, i.e., policies and documents
associated with MaCI's policy list, appellee responded that (1) the request was overbroad,
and (2) its policies were available in the institution's law library. Regarding appellant's
second requested item, i.e., appellee's standards of employee conduct, appellee stated that
such item was available in the institution's law library. As for the contract between
appellee and LexisNexis, appellee responded that said contract would be provided upon
payment of copying costs and postage costs totaling $10.49. In response to appellant's
fourth requested item, which was a contract between appellee and Dell, Inc., appellee
stated that no such record existed. Stout averred in his affidavit that his correspondence
was sent to appellant via U.S. Postal Mail on October 9, 2012 and was addressed to
appellant at MaCI.
       {¶ 15} In his memorandum contra to appellee's motion for summary judgment,
appellant challenged "the validity and truthfulness" of Stout's assertion that appellee
responded to appellant's August 27 public records request. (May 3, 2013 response, 3.)
Additionally, appellant stated he was released from MaCI on September 30, 2012;
therefore, even if Stout was truthful in his assertion that appellee mailed a response to
appellant, he would not have received it because he was no longer incarcerated after
September 30, 2012. Appellant also argued that use of regular mail was in error as
appellee should have mailed its response via certified mail.
       {¶ 16} The evidence provided by appellee established that appellee's response to
appellant's August 27 public records request was sent to the address appellant provided in
his request. Though contending appellee was being untruthful in this assertion, appellant
provided no evidence to the contrary. With respect to his argument that, because he was
No. 13AP-779                                                                              8


no longer incarcerated in October, appellee should have directed its response to a
different address, the record is devoid of any allegation or evidence suggesting that
appellant provided appellee with the new address. Further, appellant does not direct this
court to any portion of the statute or related case law requiring a public office or public
official to search for a new and changed address of the person requesting public records.
Likewise, appellant has not directed this court, nor has this court's research revealed, any
language in R.C. 149.43 or related case law requiring that a response to a public records
request be sent by way of certified mail.
       {¶ 17} Upon review of the record, we conclude appellee met its burden of
establishing the absence of a genuine issue of material fact regarding the issue of whether
it responded to appellant's August 27 public records request. Civ.R. 56(E) states that
when a motion for summary judgment is properly made and supported, the nonmoving
party may not rest upon the mere allegations or denials of the pleadings, but, instead,
must point to or submit some evidentiary material that demonstrates a genuine dispute
over a material fact. Todd Dev. Co. v. Morgan, 116 Ohio St.3d 461, 2008-Ohio-87.
Appellant having failed to satisfy his reciprocal burden under Civ.R. 56(E) to set forth
specific facts demonstrating a genuine issue of material fact existed for trial, we find no
merit to appellant's first assignment of error.
       {¶ 18} Accordingly, appellant's first assignment of error is overruled.
       C. Second Assignment of Error
       {¶ 19} In his second assignment of error, appellant argues summary judgment in
favor of appellee was inappropriate. The essence of appellant's second assignment of
error is that, despite the sworn statements of appellee's employees indicating its policies
were made available in the institution's library, "many ODRC Policies were not available
to the inmate population through the law library." (Appellant's brief, 7.) Thus, appellant
does not contend that making the requested items available to inmates in the institution's
library would not be sufficient; rather, appellant contends appellee is untruthful in its
assertion that the policies were made available at all. According to appellant, this is
evidenced by the number of kites he sent in August 2012.
       {¶ 20} With its motion for summary judgment, appellee submitted the affidavit of
Tim Brunsman, the warden's assistant at MaCI. Brunsman averred the attached kites and
No. 13AP-779                                                                               9


corresponding responses were true and accurate copies of records kept by MaCI in the
ordinary course of business. According to this evidence, appellant was informed that he
was permitted access to MaCI policy 3A-16 and that the library had been notified of the
same. Additionally, appellee submitted the affidavit of Randall Hawk, the librarian at
MaCI's law library. Hawk averred that "[o]n or about August 28, 2012, Jondrea Parrish of
MaCI Inspector Institution Services directed Library Staff to make MaCI Policy 3A-16
available to inmates," and that "[u]pon receiving this directive, on or about August 28,
2012, MaCI library staff made MaCI Policy 3A-16 available to all inmates at the
institution." (Hawk Affidavit, 1.)
       {¶ 21} Appellant contends the trial court attributed "substantial weight" to
appellee's affiants without consideration of the affiants chosen by appellant.        While
appellant directs this court to his initial and supplemental witness disclosure, appellant
concedes he "was unable to procure any affidavits by inmate witnesses." (Appellant's
brief, 7.) In fact, appellant submitted no affidavits or any other evidence in accordance
with Civ.R. 56 for the trial court's consideration. Thus, contrary to appellant's contention,
the trial court did not weigh the evidence as the only evidence submitted by way of
affidavit was that submitted by appellee.
       {¶ 22} Accordingly, appellant's second assignment of error is overruled.
       D. Third Assignment of Error
       {¶ 23} In his third assignment of error, appellant contends the trial court erred in
concluding his August 27 public records request for "a complete and full copy of each and
all policies and documents associated with the 'Madison Correctional Institution Policy
List (2012)' " was overbroad. We disagree.
       {¶ 24} " '[I]t is the responsibility of the person who wishes to inspect and/or copy
records to identify with reasonable clarity the records at issue.' " State ex rel. Morgan v.
New Lexington, 112 Ohio St.3d 33, 2006-Ohio-6365, quoting State ex rel. Fant v. Tober,
8th Dist. No. 63737 (Apr. 28, 1993), affirmed, 68 Ohio St.3d 117 (1993). Further, the Ohio
Public Records Act never contemplated that any individual would have the right to receive
a complete duplication of files kept by government agencies. State ex rel. Daugherty v.
Mohr, 10th Dist. No. 11AP-5, 2011-Ohio-6453, ¶ 33, citing State ex rel. Zauderer v.
Joseph, 62 Ohio App.3d 752 (10th Dist.1989).          Instead, if a request for records is
No. 13AP-779                                                                             10


unreasonable in scope, and if it would interfere with the sanctity of the record-keeping
process, courts have held that the request is overbroad. Id.
       {¶ 25} For example, in Daugherty, this court held that a public records request for
"all the DRC and LoCI policies, e-mails, or memos, concerning whether prison officials
are authorized to 'triple cell' inmate into segregation" was overbroad. Id. at ¶ 7. Quoting
Zauderer, the Daugherty court reasoned that " '[a] general request, which asks for
everything, is not only vague and meaningless, but essentially asks for nothing. At the
very least, such a request is unenforceable because of its overbreadth. At the very best,
such a request is not sufficiently understandable so that its merit can be properly
considered.' " Id. at ¶ 34, quoting Zauderer at 756. Furthermore, the Supreme Court of
Ohio has determined that a public records request for any and all reports is too broad.
State ex rel. Dillery v. Icsman, 92 Ohio St.3d 312 (2001); see also State ex rel. Glasgow v.
Jones, 119 Ohio St.3d 391, 2008-Ohio-4788 (even though the representative had been in
office only six months, request for all work-related e-mail messages, text messages, and
correspondence of a state representative during her entire tenure overbroad because it
impermissibly sought what approximated a complete duplication of the representative's
files); State ex rel. Dehler v. Spatny, 127 Ohio St.3d 312, 2010-Ohio-5711 (public records
request for all records relating to a prison quartermaster's orders for and receipt of
clothing and shoes for a period of over seven years was also an improper, overbroad
request); State ex rel. Davila v. Bellefontaine, 3d Dist. No. 8-11-01, 2011-Ohio-4890
(request for all reel-to-reel tapes made for the entire 15 years that the recording system
was in daily use was overly broad).
       {¶ 26} In the present case, appellee informed appellant that his request for "each
and all policies and documents associated" with MaCI's policy list was overbroad and did
not specifically identify the records sought. Additionally, appellee informed appellant that
its policies were available in the institution's law library. Though appellant denies that
said policies were made available to him, as discussed in our disposition of appellant's
previous assignments of error, appellant has not presented any evidence in support of his
contention.
       {¶ 27} After review, we find no error in the trial court's determination that
appellant's request for "each and all policies and documents associated with" MaCI's
No. 13AP-779                                                                           11


policy list was overbroad and unenforceable. Accordingly, appellant's third assignment of
error is overruled.
IV. CONCLUSION
       {¶ 28} Having overruled appellant's three asserted assignments of error, the
judgment of the Franklin County Court of Common Pleas is hereby affirmed.
                                                                    Judgment affirmed.

                          BROWN and DORRIAN, JJ., concur.
                       _____________________________